Citation Nr: 1528956	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left knee arthritis.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision of the San Diego, California, Department of Veterans' Affairs (VA) Regional Office (RO), which denied the issues on appeal.  The claim is under the jurisdiction of the Roanoke, Virginia RO.  

The Veteran later testified at a RO hearing in May 2011.  He was not represented at the hearing and a transcript of that hearing is of record in the VBMS file.  

In September 2011, the Veteran withdrew his Travel Board hearing request.  

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The more credible, competent and probative evidence fails to establish that the Veteran's left knee disorder had its onset in service, within one year of service discharge, or is otherwise related to his active service.  

2.  The evidence is in equipoise as to whether the Veteran's tension headaches are related to active service.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service, nor was left knee arthritis presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2.  The Veteran's tension headaches were incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of an October 2008 letter.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified. 

The Veteran was not provided a VA examination in this case.  The evidence did not show, and the Veteran also stated, that he did not have a left knee disorder in service.  No examination was therefore necessary in this regard.  

Discussion of the Veteran's May 2011 RO hearing is also necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The Veteran was not represented at the time of the RO hearing.  However, the DRO questioned him with regard to the onset of his left knee disorder and how it related to his active service.  

The Board concludes that all of the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  



Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110;
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505   (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112;
 38 C.F.R. §§ 3.307, 3.309. 

In this case, left knee arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313   (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).  

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

The Veteran asserts that service connection is warranted for a left knee disorder based on service incurrence.  He complains of pain in that area.  He also states that he has had to have a left knee replacement of his left knee.  

Service treatment records show no findings, treatment, or diagnoses of a left knee disorder at any time during service or within one year of service discharge.  

Post service VA outpatient treatment records do identify the existence of a left knee disorder to include arthritis, and a left total knee replacement.  However, an August 2001 VA outpatient treatment report shows the Veteran had left knee surgery for a torn ligament in 2000.  He was also seen in March 2008 for left knee pain for a number of years, back to the 1990's.   In October 2014, it was noted that he underwent left knee arthroplasty in September 2014. 

In May 2011, the Veteran testified at his RO hearing that he had a left knee operation in 1999.  He stated that he did not know if his left knee was service-connected or not as he did not remember having any left knee injuries or complaints in service.  

There is no evidence of left knee complaints in service or within one year of service discharge.  The evidence of record shows that the first complaints of left knee problems were in the 1990's.  Moreover, the Veteran himself testified to no complaints or injury of the left knee in service.  He questioned whether the disorder was related to service.  

Although Sheeden element 1 has been shown as the Veteran has the existence of a present disability; elements 2 and 3 are lacking as there is no evidence, medical or otherwise, which shows an in-service incurrence or aggravation of a left knee disorder, or a causal relationship between the present left knee disorder and a disease or injury incurred or aggravated during service.  The Veteran does not contend otherwise.  He also specifically denied any injury to the left knee in service.  As such, service connection for a left knee disorder, to include arthritis, is not warranted.  

On the other hand, with respect to the Veteran's claim for service connection for headaches, the Board notes that the Veteran underwent a June 2011 VA examination related to his claimed headache disorder.  The examiner opined that the Veteran's headache disorder is a result of post-concussion syndrome/TBI that occurred during active service.  Additionally, the examiner stated that the Veteran's discharge diagnosis for inpatient care in service showed tension headaches.  

In addition, while a March 2013 VA TBI examiner did not believe that the Veteran's headaches were due to a post concussive injury and indicated that the Veteran's headaches prior to the rocket attack in service, were instead due to his poor vision requiring eyeglasses, he gave no rationale for these findings, especially in light of the fact that the Veteran was hospitalized for 3 days for these diagnosed tension headaches, and nothing was related about his eyesight in connection with this hospitalization.  

The Board also notes that the Veteran received a diagnosis of tension headaches following a November 2008 QTC examination.

Consequently, with a diagnosis of tension headaches in service and after service alone constituting evidence of a chronic condition and an opinions in support and against the claim, the Board finds that the evidence is at least in equipoise and that service connection for tension headaches is warranted.  As there is no evidence supporting a link to service for any other currently diagnosed headache condition, the Board finds that the evidence of record only supports entitlement to service connection for tension headaches.


ORDER

Service connection for a left knee disorder, to include arthritis, is denied.  

Service connection for tension headaches is granted.


REMAND

Further development for the claim of service connection for a sleep disorder is necessary prior to final adjudication of these claims.  

In April 2015, the Veteran attributed his sleep disorder to his tinnitus and ill-fitting hearing aids.  He also was receiving psychiatric treatment for his sleep disorder.  Thus, there are numerous allegations as to the etiology of the Veteran's sleep disorder, and many have not been addressed.  Consequently, the Board finds that further examination and opinions must be provided with respect to the claim for service connection for a sleep disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence related to a sleep disorder from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a claim for secondary service connection for a sleep disorder.  

3.  The Veteran should undergo an appropriate VA neurology examination to determine the nature and etiology of the Veteran's sleep disorder.  All indicated studies should be performed.  The VBMS file must be reviewed prior to the examination and must be annotated as reviewed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep disorder is due to or aggravated by his service-connected hearing loss (via ill-fitting hearing aids) or his service-connected PTSD.  If the sleep disorder is found to be due to or aggravated by his service-connected PTSD, the examiner should opine whether the sleep disorder is part and parcel of the PTSD diagnosis or if the PTSD is causing or aggravating the already existing sleep disorder.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.   In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 
 
4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


